Title: Resolution for Opening Roads to Market Towns, [ca. 30 December] 1784
From: Madison, James
To: 


[ca. 30 December 1784]
Whereas the opening & keeping in repair of direct roads from the different parts of this Commonth. to the several marker Towns, and from one market Town to another would greatly encourage agriculture by cheapening the transportation of its productions to the places of consumption & exportation, and would in other respects contribute to the improvement of the Country by facilitating intercourse between the different parts thereof; and it is considered by the present General Assembly, that altho’ the various necessary burdens which now press in on the people render a general plan for the aforesaid purpose unadvisable at this moment, yet that such a beginning ought to be made in the work as will not only produce immediate advantage to the community; but will lead to a more diffusive & compleat execution thereof: And it is the more necessary that the principal roads should be so straightened before the value of the ground to be obtained from individuals increase Be it therefore enacted that the Governour with advice of the Council of State shall be & he hereby is authorized to cause surveys to be made in order to determine the best courses for roads, (having regard to the nature of the ground as well as to distance) from & to the following places: to wit; from
And for executing such surveys the Governor with the advice aforesaid is further authorized to appoint a proper person for each of such surveys who shall be allowed a sum not exceeding  perday during his actual employment in the service, and who may take with him so many assistants & such daily wages as the Executive shall approve. The said Surveyors shall make to the Governour the
